DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to all the claims have been considered but are moot because the arguments do not apply to the new combination/interpretation of references being used in the current rejection.
Applicant’s 09/02/21 declaration/affidavit regarding the differences between an axial flow compressor and a centrifugal flow compressor has been noted. The comments directed the prior art reference, Grant, are moot because they do not apply to the new combination/interpretation of references being used in the current rejection.
Some of the previous drawing objection(s) has/have been addressed and is/are withdrawn. The 09/02/21 drawings appear to be identical to the 10/29/20 drawings. It is suggested that applicant submit annotated/labeled drawings to indicate what drawing amendments were made. While applicant has amended the specification to designate the collector as “14a”, the drawing does not appear to show “14a” (only “14” is shown which is directed to the impeller tip).
Applicant’s remarks appear to be silent regarding the IGV, so the drawing objection is maintained. Regarding the reference numeral “40”, the previous office action presented the incorrect drawing objection; instead, examiner intended to object to the reference numeral “40” because it is not described in the specification.
Applicant’s remarks regarding the 0-D and 1-D impeller design have been noted. Regarding the impeller design and the references cited by applicant to indicate how the terms 
The previous specification objection(s) has/have been addressed and is/are withdrawn.
The previous claim objection(s) has/have been addressed and is/are withdrawn.
The previous 35 U.S.C. 112(b) rejection(s) has/have been addressed and is/are withdrawn. Applicant’s remarks regarding the 0-D and 1-D impeller design have been noted. Regarding the impeller design and the references cited by applicant to indicate how the terms are used in the art, examiner notes that the two 09/02/21 IDS’s appear to be incomplete/empty and missing the cited references. Also, it appears that applicant has not included the NPL document with the title “Development and validation of a one-dimensional transient rotodynamic pump model at component scale”. It appears that applicant intends the 0-D impeller design to mean or refer to a “non-dimensional” or “dimensionless” impeller design in which the impeller design is based on a unitless parameter/variable (e.g. the Reynolds number is a dimensionless parameter relating to fluid flow in a pipe). It appears that applicant intends the 1-D impeller design to mean or refer to a component of fluid flow in one (1) particular direction but the flow can be in two possible ways (positive or negative, forward or backward/reverse). If that is the 

Information Disclosure Statement
The information disclosure statement filed 09/02/21 fails to comply with 37 CFR 1.98(a)(1), which requires the following: (1) a list of all patents, publications, applications, or other information submitted for consideration by the Office; (2) U.S. patents and U.S. patent application publications listed in a section separately from citations of other documents; (3) the application number of the application in which the information disclosure statement is being submitted on each page of the list; (4) a column that provides a blank space next to each document to be considered, for the examiner’s initials; and (5) a heading that clearly indicates that the list is an information disclosure statement.  The information disclosure statement has been placed in the application file, but the information referred to therein has not been considered.
Examiner notes that the two 09/02/21 IDS’s appear to be incomplete/empty and missing the cited references that were mentioned in the 09/02/21 remarks. Also, it appears that applicant has not included the NPL document with the title “Development and validation of a one-dimensional transient rotodynamic pump model at component scale”.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the:
inlet guide vane (IGV) (see claim 7; it is suggested to assign a reference numeral to the IGV and to show the reference numeral in the drawing(s));
collector (see claim 7; it is suggested to show reference numeral “14a” in the drawing(s));
“a turbo charger powered by a high-pressure gas source” (see claim 12)
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “40”.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 1 is objected to because of the following informalities: in the last line, it is suggested to replace “tghe” with --the-- to fix a spelling error.
Claim 3 is objected to because of the following informalities: in line 3, it is suggested to replace “rpm” with --revolutions per minute (rpm)-- to improve clarity.

Claim 20 is objected to because of the following informalities: in line 2, it is suggested to replace “reconfiguring” with --configuring-- to improve clarity (see the 09/02/21 amendment to claim 21 line 2).
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 12 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The limitation “the motor comprises a turbo charger” (see claim 12 amendment) is new subject matter because the disclosure does not provide sufficient specificity to describe the 


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding independent claim 1 (at the last line) and to independent claim 17 (at lines 10 and 16), it is not understood what the limitation “back” is supposed to mean. It is not clear if the compressor functions to compress the gas once or twice since “back” appears to imply that the gas enters the compressor twice (for example through a feedback loop that recycles and returns some gas from the compressor exit back to the compressor inlet for re-compression). For examination purposes, examiner assumes the compressor functions to compress the gas only once and that the limitation “back” should be deleted.
Claim(s) 2-16 and 18-21 is/are also considered to be indefinite since it/they depend(s) from an indefinite claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 4, 6-7, and 13-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lawson US8066077 in view of Parks et al. US20160177684 and Nagao et al. US10900491.
Regarding independent claim 1, Lawson discloses, in Figures 1-4 and 6,
A high-speed downhole motor-driven gas compressor assembly (the portion of the assembly of Figure 1 that comprises electrical motor 16, separator 18, gear reducer 22, and compressor 24; the assembly is high-speed for hydrocarbon production; the compressor assembly is also connected to an ESP pump 20 powered by electric motor 16, col. 1:15-16 ESP pump), comprising 
a. a housing (the housing of the assembly of Figure 1) dimensioned to be deployed (Fig. 1); a casing or a well (cased wellbore 5); 
b. an aerodynamic (Fig. 4 shows aerodynamic design with rotating impellers 85, diffusers 86, and corresponding series/stages of pressurization chambers; col. 4:61-67 to col. 5:1-5), multi-stage centrifugal compressor (Fig. 1, 3A-3B, and 4; col. 4:61-67 to col. 5:1-5; compressor 24 is a multi-stage centrifugal radial flow compressor 24a shown in Figure 4; see 
c. a motor (electrical motor 16) disposed at least partially within the housing and operatively connected to the aerodynamically designed, multi-stage centrifugal compressor (Fig. 1); and 
d. a separator (separator 18) disposed upstream from (Fig. 1-3), and in fluid communication with (Fig. 1-3), the compressor and configured to separate gas from fluid in the casing or well and supply the separated gas back to the compressor (Fig. 3b; vapor line 38 for separated gas to go to the compressor from the separator 18; bore outlet 68 for separated liquid to go to the pump 20).

    PNG
    media_image1.png
    829
    1026
    media_image1.png
    Greyscale

Lawson’s Figure 4 showing the aerodynamic rounded feature to reduce drag at flow inlet.

Lawson does not disclose artificial-lift gas compressor assembly; a housing dimensioned to be deployed within a casing or a well; an aerodynamic, gas-bearing supported, multi-stage centrifugal compressor; a predetermined set of gas film bearings disposed at least partially within the housing; the aerodynamically designed, gas-bearing supported, multi-stage centrifugal compressor.
Parks teaches, in Figures 1-3, artificial-lift gas compressor assembly (Fig. 1; downhole assembly of gas compressor assembly 44, ESP pump assembly 46, gas separator assembly 42, and electric motor assembly 36); a housing dimensioned to be deployed within a casing or a 
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to reposition the gas compressor assembly and the ESP pump 20 and to adjust the housing dimension as taught by Lawson so that it is located and fits downhole as taught by Parks and to resize the gas compressor assembly and ESP pump 20 to account for additional friction-loss and required head pressure as is well-known in the art for the purpose of helping to “pump production fluid to the surface” (Parks; [0003] “pump production fluid to the surface” by positioning an assembly downhole).
Lawson in view of Parks does not teach an aerodynamic, gas-bearing supported, multi-stage centrifugal compressor; a predetermined set of gas film bearings disposed at least partially within the housing; the aerodynamically designed, gas-bearing supported, multi-stage centrifugal compressor.
Nagao teaches gas-bearing supported compressor and a predetermined set of gas film bearings disposed at least partially within the housing (Fig. 1-2 and 4; col. 4:13-15; col. 4:56-64; col. 7:60-64; external gas supply system 4 supplies an air film to multiple gas journal bearings 2A, 2B, and 2C with pads 21 at a pressure sufficient to support rotary shaft 11A; Fig. 2 shows housing 22 for the bearings).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the compressor and housing as taught by Lawson in view of Parks to include an internal predetermined set of gas film bearings within the housing as taught by Nagao for the purpose of minimizing/eliminating dynamic frictional contact between rotating components.

Regarding claim 2, Lawson in view of Parks and Nagao teaches wherein the compressor comprises between 2 and 4 compression stages (Lawson; Fig. 4).

Regarding claim 4, Lawson in view of Parks and Nagao teaches wherein the compressor comprises an impeller (Lawson; Fig. 4; impellers 85).

Regarding claim 6, Lawson in view of Parks and Nagao teaches wherein the aerodynamic design comprises a 0-D or a 1-D impeller design (Lawson; Fig. 4; col. 5:3-5 “the flow has a radial outward and inward components” which reflects a 1-D impeller design that focuses on flow in the radial direction).

Regarding claim 7, Lawson in view of Parks and Nagao teaches wherein the aerodynamic design (Lawson; Fig. 4) further comprises :a. a diffuser geometry (Lawson; Fig. 4; diffusers 86); b. an inlet guide vane (IGV) (Lawson; Fig. 4; the most upstream impeller 85 of the plurality of impellers 85 in which the most upstream impeller 85 is positioned at the inlet of the compressor); and c. a collector (Lawson; Fig. 4; the flow area/paths between the impellers 85 and the diffusers 86).

Regarding claim 13, Lawson in view of Parks and Nagao teaches wherein the reservoir comprises a conventional reservoir or an unconventional reservoir (Lawson; Fig. 1; conventional gas and liquid hydrocarbon reservoir).

Regarding claim 14, Lawson in view of Parks and Nagao teaches wherein the reservoir comprises a gas reservoir, a gas condensate reservoir, or an oil reservoir with associated gas production (Lawson; Fig. 1; conventional gas and liquid hydrocarbon reservoir).

Regarding claim 15, Lawson in view of Parks and Nagao teaches wherein:

b. the high-speed downhole motor-driven artificial-lift gas compressor is adapted to be used in conjunction with the auger separator and an Electrical Submersible Pump (ESP) configured to reduce gas blockage or gas lockout and improve efficiency (Lawson; Fig 1; pump 20 powered by electric motor 16; col. 1:15-16 ESP pump; positioning Lawson’s gas compressor assembly and ESP pump 20 at a downhole location as taught by Parks).

Regarding claim 16, Lawson in view of Parks and Nagao teaches wherein the high-speed downhole motor-driven artificial-lift gas compressor is further adapted to allow the ESP to be effectively operated in a hydrocarbon well with gas production through a predetermined set of ranges of gas oil ratio (Lawson; Fig 1; a gas and oil hydrocarbon reservoir has a predetermined set of ranges of gas oil ratio).

Regarding independent claim 17, Lawson in view of Parks and Nagao teaches the invention substantially the same as described above in reference to independent claim 1, and
A method of lifting a hydrocarbon from a hydrocarbon well (Lawson’s cased wellbore 5; positioning Lawson’s gas compressor assembly and ESP pump 20 at a downhole location as taught by Parks) using a high-speed downhole motor-driven artificial-lift gas compressor assembly comprising a housing, an aerodynamic, gas-bearing supported, multi-stage centrifugal compressor comprising a predetermined set of gas film bearings disposed at least partially within the housing, the aerodynamic design configured to ensure that the compressor achieves a predetermined set of head rise and flow characteristics desired at a target operating point, a high-speed electric motor drive (Lawson; electrical motor 16 is high-speed for hydrocarbon production) disposed at least partially within the housing and operatively connected to the 
the method comprising:
a. deploying the high-speed downhole motor-driven artificial-lift gas compressor assembly in the hydrocarbon well (Lawson’s cased wellbore 5; positioning Lawson’s gas compressor assembly at a downhole location as taught by Parks); 
b. allowing fluid from the hydrocarbon well to flow through the aerodynamic, gas-bearing supported, multi-stage centrifugal compressor to the separator (Lawson; Fig. 1); 
c. separating gas from the fluid (Lawson; Fig. 2; separator 18); 
d. supplying a portion of the separated gas back to the aerodynamic, gas-bearing supported, multi-stage centrifugal compressor (Lawson; Fig. 3b; vapor line 38 for separated gas to go to the compressor from the separator 18; bore outlet 68 for separated liquid to go to the pump 20); 
e. using the high-speed downhole motor-driven artificial-lift gas compressor assembly to reduce pressure in a reservoir exposed to the hydrocarbon well (Lawson’s cased wellbore 5; positioning Lawson’s gas compressor assembly at a downhole location as taught by Parks; operation of pump 20 being positioned downhole results in artificial lift wellbore pressure reduction and the corresponding production of reservoir fluids results in the reduction of reservoir pressure); and 
f. allowing the hydrocarbon to flow from the reservoir to the surface at the reduced pressure (Lawson’s cased wellbore 5; positioning Lawson’s gas compressor assembly and ESP pump 20 at a downhole location as taught by Parks; operation of ESP pump 20 being positioned downhole results in artificial lift wellbore pressure reduction and the corresponding production of reservoir fluids results in the reduction of reservoir pressure).



Regarding claim 19, Lawson in view of Parks and Nagao teaches 
a. deploying an electric submersible pump (ESP) in the hydrocarbon well (Lawson; Fig 1; pump 20 powered by electric motor 16; col. 1:15-16 ESP pump); 
b. operatively connecting the ESP to the high-speed downhole motor-driven artificial-lift gas compressor assembly (Lawson; Fig 1-2; pump 20); and 
c. using the ESP to aid with recovery of hyrdrocarbons from the hydrocarbon well (Lawson; Fig 1-2; pump 20; Lawson’s cased wellbore 5; positioning Lawson’s gas compressor assembly at a downhole location as taught by Parks).

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lawson US8066077 in view of Parks et al. US20160177684 and Nagao et al. US10900491 as applied to claim 1 above, and further in view of Grant US6601651.
Regarding claim 3, Lawson in view of Parks and Nagao teaches wherein the compression stages operate at around (Lawson; Fig. 4).
Lawson in view of Parks and Nagao is silent regarding wherein the compression stages operate at around 40000 to around 120000 rpm.
Grant teaches wherein the compression stages operate at around 40000 to around 120000 rpm (col. 4:24-31 compressor operating at high speeds including 70,000 rpm for the purpose of pressurizing the produced gas “to a level which allows efficient extraction of gas from depleted wells”; 70,000 rpm is between about 40,000 to about 120,000 rpm). 
.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lawson US8066077 in view of Parks et al. US20160177684 and Nagao et al. US10900491 as applied to claim 4 above, and further in view of Gay et al. US7409997.
Regarding claim 5, Lawson in view of Parks and Nagao teaches wherein the impeller comprises an impeller tip having a diameter (Lawson; Fig. 4; impellers 85).
Lawson in view of Parks and Nagao is silent regarding wherein the impeller comprises an impeller tip having a diameter of between around 65 millimeters (mm) to around 68 mm.
Gay teaches wherein the impeller comprises an impeller tip having a diameter of between around 65 millimeters (mm) to around 68 mm (Gay; Fig. 10; col. 5:43-51; “small impeller diameter 20, for example less than 2.75 inches, can be used in the high speed embodiments”).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to select the impeller tip diameter as taught by Lawson in view of Parks and Nagao to be between around 65-mm to around 68-mm as taught by Gay for the purpose of making the diameter of the impeller/pump assembly small enough to fit in relatively smaller-diameter (slimhole) wellbore applications while maintaining relatively high rotation speeds and sufficient pumping head/pressure (Gay; Fig. 10; col. 5:43-51 “small impeller diameter 20, for example less than 2.75 inches, can be used in the high speed embodiments”).

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lawson US8066077 in view of Parks et al. US20160177684 and Nagao et al. US10900491 as applied to claim 1 above, and further in view of Blount et al. US5195591.
Regarding claim 8, Lawson in view of Parks and Nagao teaches wherein the housing is further configured to be deployable within a casing comprising an inner diameter (Lawson; cased wellbore 5).
Lawson in view of Parks and Nagao is silent regarding wherein the housing is further configured to be deployable within a casing comprising an inner diameter of around 3.5 inches to around 4.5 inches.
Blount teaches a casing comprising an inner diameter of around 3.5 inches to around 4.5 inches (col. 4:5-7 production tubing having an inside diameter of about 3.75-inches).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to select the inner diameter as taught by Lawson in view of Parks and Nagao to be 3.75-inches as taught by Blount for the purpose of providing sufficiently-sized borehole for hydrocarbon production.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lawson US8066077 in view of Parks et al. US20160177684 and Nagao et al. US10900491 as applied to claim 1 above, and further in view of Stinessen et al. US9601925 and Head et al. US10340777.
Regarding claim 9, Lawson in view of Parks and Nagao teaches wherein the motor comprises a high-speed electric motor (Lawson; electrical motor 16 is high-speed for hydrocarbon production).
Lawson in view of Parks and Nagao does not teach wherein the motor comprises a high-speed electric motor comprising a plurality of 2-pole motors arranged in series.

It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the electric motor as taught by Lawson in view of Parks and Nagao to be a 2-pole motor as taught by Stinessen for the purpose of keeping power transmission frequency as low as possible to avoid high resistance due to skin effect (Stinessen; col. 8:62-67).
Lawson in view of Parks, Nagao, and Stinessen does not teach wherein the motor comprises a high-speed electric motor comprising a plurality of 2-pole motors arranged in series.
Head teaches a plurality of 2-pole motors arranged in series (Head; col. 1:60-62 motors have the same number of poles and the electric circuits of both motors are in series; col. 2:4-5 motors in series; col. 3:19-20 share a common power supply when connected in series; a downhole pump that is powered by two motors in which the motors can be run in series electrically and mechanically for the purpose of sharing a common power supply).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the 2-pole electric motor configuration as taught by Lawson in view of Parks, Nagao, and Stinessen to be a plurality of 2-pole motors arranged in series as taught by Head for the purpose of sharing a common power supply (Head; col. 1:60-62 motors have the same number of poles and the electric circuits of both motors are in series; col. 2:4-5 motors in series; col. 3:19-20 share a common power supply when connected in series).

Claim(s) 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lawson US8066077 in view of Parks et al. US20160177684 and Nagao et al. US10900491 as applied to claim 1 above, and further in view of Nishihara et al. US20160290363.

Lawson in view of Parks and Nagao does not teach wherein the aerodynamically designed, gas-bearing supported, multi-stage centrifugal compressor comprises a turbine; and
wherein the turbine comprises a hybrid gas turbine comprising a heat transfer technology optimized for high cycle efficiency of recuperation, intercooling, or turbine blade cooling over a range of operating conditions typical of a load following demand at a compressor station.
Nishihara teaches, in Figure 2, a turbine; and wherein the turbine comprises a hybrid gas turbine comprising a heat transfer technology optimized for high cycle efficiency of recuperation, intercooling, or turbine blade cooling over a range of operating conditions typical of a load following demand at a compressor station (Nishihara; [0026]; in Figure 2, a turbine 20 that is positioned upstream from a heat-generating device such as a motor 40 and is used for the purpose of cooling the heat-generating device such as the motor 40 with low-temperature gas 81; The turbine 20 has heat transfer technology optimized for high cycle efficiency of intercooling because it adiabatically expands ambient gas 80 to become low-temperature gas 81 which thus provides intercooling for a downhole heat-generating device.).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the compressor as taught by Lawson in view of Parks and Nagao to include a cooling turbine with intercooling as taught by Nishihara for the purpose of cooling the compressor to extend the life of the compressor at downhole operating conditions.

Claim(s) 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lawson US8066077 in view of Parks et al. US20160177684 and Nagao et al. US10900491 as applied to claim 1 above, and further in view of Wolflick et al. US5794697.

Lawson in view of Parks and Nagao does not teach c. using the ESP to inject water downhole into a water zone or waterflood zones to increase production and reserves; c. using the ESP to inject both water and gas downhole.
Wolflick teaches to inject water downhole into a water zone or waterflood zones to increase production and reserves; to inject both water and gas downhole (col. 3:43-44 “The formation pressure may be maintained by water injection, gas injection or both.”).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the injection method as taught by Lawson in view of Parks and Nagao to include water injection as taught by Wolflick for the purpose of maintaining formation pressure (Wolflick; col. 3:43-44 “The formation pressure may be maintained by water injection, gas injection or both.”).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The U.S. patent document Stevenson et al. US6039116 teaches, in Figure 1, an auger separator 25.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN MALIKASIM whose telephone number is (313)446-6597. The examiner can normally be reached M-F; 8 am - 5 pm (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JM/            Examiner, Art Unit 3672                                                                                                                                                                                            	11/05/21

/ABBY J FLYNN/            Supervisory Patent Examiner, Art Unit 3672